Citation Nr: 0816370	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-34 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a right ankle disorder, 
variously identified as residuals of a right ankle sprain or 
fracture and, if so, whether the reopened claim should be 
granted.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

In April 2008, the veteran, who was unrepresented, testified 
during a hearing at the RO before the undersigned.  A 
transcript of that hearing is of record.

The Board notes that, in an unappealed May 1989 rating 
decision, the RO denied the veteran's claim for service 
connection for a right ankle sprain.  That determination was 
not appealed and, therefore, is final, and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from the RO rating 
decision of February 2005 that determined that new and 
material evidence was not received to reopen the veteran's 
previously denied claim for service connection for a right 
ankle sprain.

The Board points out in this regard that it appears the RO, 
in the June 2006 statement of the case, reopened and then 
denied the claim for service connection for a right ankle 
sprain on the merits.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995); 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  

The issue of entitlement to service connection for a right 
ankle disorder, variously claimed as residuals of a right 
ankle fracture or sprain, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A May 1989 RO rating decision denied the veteran's claim 
for service connection for a right ankle sprain on the 
basis that there was no objective of a right ankle 
sprain at discharge and no evidence of a right ankle 
fracture in service.  The veteran was notified in 
writing of the determination and his appellate rights 
and did not appeal the decision.  

2.	The evidence added to the record since the May 1989 RO 
decision that denied the veteran's claim for service 
connection for a right ankle disorder, variously claimed 
as residuals of a right ankle sprain or fracture, is not 
cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

Evidence received since the May 1989 RO decision that denied 
the veteran's claim for service connection for a right ankle 
sprain is new and material, and the claim for service 
connection for a right disorder, variously claimed as 
residuals of a right ankle sprain or fracture, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007).  Regulations implementing the VCAA have now been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. App. 
183 (2002), the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding the notice 
requirements mandated by the VCAA.  (Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  The new definition applies only to claims to 
reopen filed on or after August 29, 2001 and, as the instant 
petition to reopen was filed in October 2004, applies here.)

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, other than 
that which the Board will be seeking through the development 
specified in the Remand portion of this decision, below.  The 
record on appeal is sufficient to resolve the matter as to 
whether the claim should be reopened.  As this claim is, in 
fact, being reopened and then remanded, any potential 
violation of the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims), is rendered moot.

II.	New and Material Evidence

A May 1989 RO rating decision denied the veteran's claim for 
service connection for a right ankle sprain on the basis 
that, while he was treated for a right ankle sprain in 
service, it was not noted at discharge and service medical 
records were not referable to a right ankle fracture.  The 
veteran was notified in writing of the RO's decision and did 
not appeal, and it became final.  

The evidence of record at the time of the May 1989 RO rating 
decision that denied the veteran's claim for service 
connection for a right ankle sprain included his service 
medical records.  When examined for entry into service in 
July1966, the veteran's lower extremities were normal and he 
was found qualified for active duty.  Service records show 
that, on August 8, 1966, the veteran sustained an inversion 
injury of the right ankle.  On examination, he had a 
moderate-sized hematoma over the lateral malleolus, with 
major tenderness just posterior and distal to the lateral 
malleolus.  An x-ray ordered to rule out a fracture was 
reported as negative.  The veteran's ankle was wrapped in an 
ace bandage and he was advised to elevate it for several 
days.  

According to an August 15, 1966 clinical record, the veteran 
had marked ecchymosis of the lateral aspect of the foot with 
moderate edema.  The clinical impression was severe ankle 
sprain and his right ankle was placed in a plaster cast.

A September 26, 1966 clinical entry indicates that the 
veteran wore the plaster cast for five weeks and it was 
removed a few days earlier.  His ankle was mildly swollen 
about the lateral malleolus with remaining definite 
tenderness about the lateral ligaments.  He had pain with 
walking and was unable to run without pain.  New x-rays were 
ordered.  According to an orthopedic consultation report 
dated the same day, the veteran still had occasional pain and 
swelling.  On examination there was tenderness over the 
fibulotalar.  It was noted that x-rays showed no change.  The 
impression was post sprain of the right ankle.  

The veteran was seen in the clinic in October 1966 for a 
check and it was noted that his ankle still hurt with 
running.  When examined for discharge in December 1970, a 
lower extremity abnormality was not noted.  An asymptomatic 
plantar wart of the right foot was noted.  

Also of record at the time of the May 1989 RO decision was a 
March 1989 VA examination report.  The pertinent diagnosis 
was multiple old avulsion fractures of right lateral 
malleolus.  X-ray of the right ankle taken at the time showed 
multiple old avulsion fragments from a prior injury of the 
right lateral malleolus.  An x-ray of the right foot showed a 
bunion and no other abnormalities.

The May 1989 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the May 
1989 RO decision, which was the last final adjudication that 
disallowed the appellant's claim.

Under the current regulation, new and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156 
(2007).

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, the decision in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998) stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.

An application to reopen the appellant's previously denied 
claim was received by the RO in May 2004.  The evidence added 
to the record since the May 1989 RO decision that denied his 
claim for service connection for a right ankle sprain 
includes VA medical records, dated in 1999 and 2004, and the 
veteran's and his service comrades' written statements, and 
his oral testimony, in support of his claim.

Two signed statements from the veteran's service comrades, 
dated in 1992 and received in June 2004, are to the effect 
that they recalled that the veteran injured his ankle in 
service.

A February 1999 VA radiology report indicates that a 
preoperative x-ray of the veteran's right foot revealed no 
significant abnormality.

An August 2004 VA radiology report of an x-ray of the 
veteran's right ankle showed several osseous fragments 
adjacent to the lateral malleolus thought probably due to an 
old fracture.  Small intra-articular osseous bodies could be 
present without signs of ankle joint effusion.

During his April 2008 Board hearing, the veteran said that, 
in 1966, he was treated for an ankle injury incurred on the 
obstacle course in service.  He said that, although the 
injury was categorized as a sprain, he believed it was 
mischaractized because subsequent x-rays of his right ankle 
showed numerous fragments in the ankle (see hearing 
transcript page 3).  His treatment included wearing a cast 
for several weeks and, after the cast was removed, he said he 
experienced some initial weakness.  He believed that the 
plantar wart noted on his December 1970 separation 
examination report was actually a callus caused by the ankle 
injury.  He denied any post-service ankle trauma and stated 
that during the mid-1980s he developed right ankle pain and 
limited range of motion.   

The evidence added to the record since the May 1989 RO 
decision is new, tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised on a finding that there was no evidence 
of a right ankle sprain, evidence showing that the veteran is 
now experiencing pain and limited motion, tends to relate to 
an unestablished fact necessary to substantiate the claim.  
In the Board's opinion, this evidence provides a more 
complete picture of the veteran's disability and its origin, 
and thus does bear directly and substantially upon the 
specific matters under consideration, and is so significant 
as to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for a right ankle disorder, 
variously claimed as residuals of a right ankle strain or 
fracture.  The credibility of this evidence is presumed for 
the purposes of reopening.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
See 38 U.S.C.A. § 5103A.  Here, as noted below in the Remand, 
the Board is requesting additional development with respect 
to the underlying claim for service connection for a right 
ankle disorder, variously claimed as residuals of a right 
ankle sprain or fracture, and will issue a final decision 
once that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been received, the claim for 
service connection for a right ankle disorder, variously 
claimed as residuals of a right ankle sprain or fracture, is 
reopened, and the appeal is, to that extent, granted.


REMAND

The veteran seeks service connection for residuals of a right 
ankle disorder, variously claimed as residuals of a right 
ankle sprain or fracture.  In his written statements and oral 
testimony, he maintains that he was misdiagnosed in August 
1966 in service, when he was treated for a right ankle sprain 
and believes he sustained a fracture.  He denied any post-
service right ankle injury and said he developed right ankle 
pain in the mid-1980s.  The veteran points to 1989 and 2004 
VA radiology reports of his right ankle that show bony 
fragments that he claims were residuals of his ankle injury.  
The veteran also complains of right ankle pain and swelling 
and said his right foot callus was caused by his right ankle 
disorder.  

The Board is of the opinion that the veteran should be 
afforded a VA examination to determine the etiology of any 
currently diagnosed right ankle disorder found to be present.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should again be advised by 
letter that he may submit medical 
evidence in support of his claim, 
including a physician's statement or 
written opinion that shows a 
relationship between his currently 
claimed right ankle disorder and 
military service.

2.	The veteran should be asked to identify 
any additional VA or non-VA medical 
records regarding treatment for his 
right ankle disorder, for the period 
from August 2006 to the present.  After 
obtaining any necessary medical 
authorizations, the RO/AMC should 
obtain these records.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file and 
the veteran, and his representative, if 
any, so notified in writing. 

3.	The veteran should be scheduled for a 
VA examination performed by a physician 
to determine the orthopedic findings 
and the etiology of any right ankle 
disorder found to be present.  The 
claims file should be made available to 
the examiner for review.  A complete 
history of the claimed right ankle 
disorder, including all post-service 
intercurrent injuries, should be 
obtained from the veteran.  All 
indicated tests and studies should be 
completed and all clinical findings 
reported in detail.  Based on a review 
of the claims file, and the examination 
findings, the examiner is requested to 
address the following.

a.	The examiner should identify all 
currently present right ankle 
disorders.

b.	The medical specialist is 
requested to render an opinion as 
to whether it is at least as 
likely as not (i.e., to at least a 
50-50 degree of probability) that 
any currently diagnosed right 
ankle disorder was caused by 
military service, including the 
findings noted in the service 
medical records dated in August 
1966, (noting an inversion injury 
of the right ankle and a severe 
sprain of the right ankle), or 
whether such an etiology or 
relationship is less than likely 
(i.e., less than a 50-50 
probability).

c.	The examiner is further requested 
to comment, to the extent 
possible, on whether it is at 
least as likely as not that the 
findings noted in the March 1989 
VA radiology report (multiple old 
avulsion fragments from a prior 
injury of the right lateral 
malleolus) and the August 2004 VA 
radiology report (several osseous 
fragments adjacent to the lateral 
malleolus thought probably due to 
an old fracture) represent a 
progression of the veteran's in-
service inversion injury (when x-
rays taken on August 8, 1996 were 
reported as negative and on 
September 26, 1966 as unchanged) 
or whether such a progression is 
unlikely.

d.	A rationale should be provided for 
all opinions expressed.  The 
veteran's medical records must be 
made available for the examiner to 
review and the examination report 
should indicate if the examiner 
reviewed the veteran's medical 
records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it

4.	Then, the RO/AMC should readjudicate 
the veteran's claim for service 
connection for a right ankle disorder, 
variously claimed as residuals of a 
right ankle sprain or fracture.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues on 
appeal since the December 2007 SSOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


